Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 3 Dec 2019.
Claims 1-8 are currently pending and have been examined.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 15 on pg. 36 of Applicant’s originally filed specification recites a “terminal in which the formation is output.” For purposes of examination, this is being interpreted as “terminal in which the information is output.”  Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or 
The contract unit comprising an association module for checking information and making the contract in claim 1; 
The car rental selection module that serves to select a rental car in claim 2; 
The exclusive unlimited pass module and the associated unlimited pass module that serve to make contracts of claim 3; 
The tour contract unit that checks information and makes a contract for an electric kick scooter tour of claim 4; 
The contract unit further including a non-association module that checks information and serves to make a contract; the use-related information selection module that serves to output information on a product; the leasing place module that serves to transfer information on a place for receiving the electric kick scooter; the returning place module that serves to transfer information on a place for returning the electric kick scooter of claim 5; 
The kick scooter request unit that serves to exchange information with a business operator terminal; the reception place checking module that checks whether or not the information indicating that the electric kick scooter is received in the arbitrary place; the transfer request module that outputs 
The transfer requirement module that identifies a main business operator that owns an agency that is located closest to the arbitrary place of claim 7; 
The return processing unit that serves to enable the electric kick scooter to be picked up; the returning place checking module that determines whether the contract for the electric kick scooter is made through the non-association module or the association module; and the administrator providing module that outputs information indicating that the electric kick scooter is picked up in a specific place at a specific date of claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The contract unit comprising an association module for checking information and making the contract in claim 1; 
The car rental selection module that serves to select a rental car in claim 2; 
The exclusive unlimited pass module and the associated unlimited pass module that serve to make contracts of claim 3; 
The tour contract unit that checks information and makes a contract for an electric kick scooter tour of claim 4; 
The contract unit further including a non-association module that checks information and serves to make a contract; the use-related information selection module that serves to output information on a product; 
The kick scooter request unit that serves to exchange information with a business operator terminal; the reception place checking module that checks whether or not the information indicating that the electric kick scooter is received in the arbitrary place; the transfer request module that outputs information requesting that the electric kick scooter is transferred to a specific arbitrary place at a specific date of claim 6; 
The transfer requirement module that identifies a main business operator that owns an agency that is located closest to the arbitrary place of claim 7; 
The return processing unit that serves to enable the electric kick scooter to be picked up; the returning place checking module that determines whether the contract for the electric kick scooter is made through the non-association module or the association module; and the administrator providing module that outputs information indicating that the electric kick scooter is picked up in a specific place at a specific date of claim 8.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification is devoid of any disclosure of computing system elements which contain these units and modules, merely disclosing that they are a part of the management server, as in figs. 1-10 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 is separately rejected under 35 U.S.C. 112(b) as being indefinite. Claim 5 recites, in relevant part, that the non-association module “serves to enable a user to make a selection from among detailed items relating to the product for leasing the electric kick scooter, which is unassociated with the tourism product.” As an initial matter, there is insufficient antecedent basis for “the product” if the product is not the tourism product. Moreover, it is unclear from the plain language of the claim what “detailed items relating to the product” are, and Applicant’s originally filed specification merely recites the same language nearly verbatim in paragraph [0076]. Applicant’s originally filed drawings disclose that the “product contract completion module” is separate from the associated product selection module and the rental contract completion module. See at least figs. 6-8. Therefore, there is no indication of what “detailed items relating to the product” include. For the purposes of examination, this is being interpreted as the rental request information. 
Claim 6 is separately rejected under 35 U.S.C. 112(b) as being indefinite. Claim 6 recites, in relevant part, that the system “outputs information requesting that the electric kick scooter is transferred to a specific arbitrary place at a specific earliest is selected as the transfer business operator,” (emphasis added) from Applicant’s originally filed specification paragraph [0085], is missing. For the purposes of examination, and in the interest of compact prosecution, this is the interpretation being applied to this claim. However, the claim is indefinite because it is improper to read limitations from the specification into the claims. 
Claim 7 is separately rejected under 35 U.S.C. 112(b) as being indefinite. Claim 7 recites, in lines 3-4, that the system “identifies a main business operator.” Claim 7 depends indirectly from claim 5, which recites that “the place for receiving the electric kick scooter is an agency of a main business operator.”  Claim 6 also references a main business operator, the selection of which is based on the earliest output to a user terminal. It is unclear, from the plain language of the claim, whether the selected main business operator in claim 7 is the same as the main business operator in claim 6. It appears that claim 7 is trying to recite an alternative conditional limitation to the condition precedent in claim 6. However, the 
Claims 6-8 depend from claim 5 and inherit the defects of their parent claims. Therefore, claims 5-8 are separately rejected under 35 U.S.C. 112(b) as being indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The system selects a single business owner based on the business owner earliest is selected as the transfer business operator,” (emphasis added) from Applicant’s originally filed specification paragraph [0085], is missing. For the purposes of examination, and in the interest of compact prosecution, this is the interpretation being applied to this claim. However, Applicant does not appear to have written description support for this limitation. 
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. MPEP 2161.01, citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Here, Applicant’s specification discloses only “In a case where information indicating that the electric kick scooter is transferred to the specific place at the specific date is output in multiple business 
Claims 7-8 depend from claim 6 and inherit the defects of their parent claims. Therefore, claims 6-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-8 recite a system. This is a statutory category.
Step 2A, prong 1: The independent claim recites a tourism-associated electric kick scooter rental system comprising: a user terminal; and a management 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. The additional elements in claim 1 are the user terminal and a management server. Applicant’s originally filed disclosure does not define the server other than in terms of its function, so that is a generically recited computing element. The user terminal is disclosed as “an electronic device, such as, a PC, a Smartphone, or a tablet PC.” Applicant’s originally filed specification, paragraph [0058]. Therefore, the user terminal is also a generically recited computing element. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an 
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional rules for managing the commercial interaction. Claim 2 recites that the kick scooter should be loaded in a rented car and returned with the rented car. Claim 3 recites that the contracts can be for unlimited use for a duration whether associated or unassociated with the tourism product. Claim 4 recites that the tourism product is a sightseeing tour. Claim 5 recites that the contract may be unassociated with the tourism product and that allows a user to select a place to receive and return the scooter, including receiving the scooter at an agency of a business operator. Claim 6 recites determining to transfer a scooter to an arbitrary place for receipt by the user instead of a business owner’s agency. Claim 7 recites selecting a business operator closest to the user’s selected arbitrary place when the earliest output business operator cannot be ascertained. Claim 8 recites allowing a user to return the scooter to an arbitrary place rather than a business operator location and verifying that the scooter is picked up in the arbitrary place and then transferred to the business operator. These claims recite additional rules for performing commercial interaction of leasing a scooter, which fall within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claim. Like the independent claim, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0376801 to Whitt et. al. (“Whitt”) in view of U.S. Patent No. 10,068,299 to Dornfeld (“Dornfeld”). 
Claim 1
Whitt discloses the following elements:
A  ([0034] system matches a user with a personal mobility vehicle responsive to a transportation request; [0030] personal mobility vehicles may be scooters)
a user terminal; ([0087] user requests transportation using a computing device)
and a management server that exchanges information with the user terminal and serves to make a contract for leasing an electric kick scooter, ([0078]-[0079] dynamic transportation system may be any 
wherein the management server includes a contract unit comprising an association module for checking information that is output from the user terminal and for serving to make the contract for leasing the electric kick scooter . ([0078]-[0079] dynamic transportation system may be any computing system or set of computing systems capable of matching transportation requests based on information exchanged with the user computing device; [0038] users may be charged for use of the PMV; [0061] a user may reserve a scooter for a particular time and location – this is a contract)
Whitt also discloses that the system may consider preferences of providers and requesters, including vehicle features, amenities, status, origination and destination locations, etc. as in [0130]. Whitt also discloses consideration of transportation associated with an event at an event venue as in [0033], [0050], [0054], and more. Whitt also discloses that the personal mobility vehicles may be scooters, bicycles, etc. as in [0030]. This is at least highly suggestive of the rental being associated with a tourism product. Nevertheless, in the interest of compact prosecution, Dornfeld discloses leasing a vehicle to a user in a manner associated with a tourism product, including personal mobility devices such as bicycles, .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0376801 to Whitt et. al. (“Whitt”) in view of U.S. Patent No. 10,068,299 to Dornfeld (“Dornfeld”) and further in view of U.S. Patent Publication No. 2011/0015953 to Maunus (“Maunus”). 
Claim 2
Whitt in view of Dornfeld discloses the elements of claim 1, above. Whitt also discloses:
wherein the association module includes a car rental selection module that serves to select a rental car product in which a car is rented, the electric kick scooter loaded in the rented car is used, and the rented car is returned with the electric kick scooter loaded in the rented car after the electric kick scooter is used. ([0039] system may include a rental for a scooter loaded into a lane-constrained vehicle; [0044] scooter may be loaded into a vehicle trunk after use and transported with the rider to the drop-off location – this is a return of the vehicle with the scooter loaded in the vehicle)
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0376801 to Whitt et. al. (“Whitt”) in view of U.S. Patent No. 10,068,299 to Dornfeld (“Dornfeld”) and further in view of U.S. Patent Publication No. 2003/0158761 to Johnston et. al. (“Johnston”). 
Claim 3
Whitt in view of Dornfeld discloses the elements of claim 1, above. Whitt does not explicitly disclose a time-based rental. However, Dornfeld also discloses:
and an associated unlimited pass module that serves to make a contract for purchasing a preset associated unlimited pass that permits both of a specific tourism product and the electric kick scooter to be used for a fixed duration. (col. 12, ll. 19-21 system allows 
Whitt discloses consideration of transportation associated with an event at an event venue as in [0033], [0050], [0054], and more, and that the personal mobility vehicles may be scooters, bicycles, etc. as in [0030]. Dornfeld discloses leasing a vehicle to a user in a manner associated with a tourism product, including personal mobility devices such as bicycles, motorcycles, etc. See at least col. 6, ll. 61-67. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the tourism associated rental of Dornfeld for the venue associated rental of Whitt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Neither Whitt nor Dornfeld explicitly disclose rental for a fixed period and use unassociated with the rental product. However, Johnston discloses:
an exclusive unlimited pass module that serves to make a contract for purchasing an exclusive unlimited pass that permits the electric kick scooter to be used continually any number of times for a fixed duration in a manner that is unassociated with the tourism product, ([0018] traveler has free use of the rental vehicle until the end of the rental 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the tourism associated scooter rental of Whitt in view of Dornfeld the fixed duration unlimited use as taught by Johnston in order to permit a user to make a “single reservation and payment… with a single consolidated vendor for both lodging and vehicle rental.” Johnston, paragraph [0029]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0376801 to Whitt et. al. (“Whitt”) in view of U.S. Patent No. 10,068,299 to Dornfeld (“Dornfeld”) and further in view of WO2011161664 to Messika (“Messika”). 
Claim 4
Whitt in view of Dornfeld discloses the elements of claim 1, above. Whitt also discloses that the vehicle rented may be a scooter as in [0030]. Whitt does not disclose that the system includes a tourism package. However, Dornfeld discloses:
wherein the management server further includes a tour contract unit that checks information that is output from a user terminal of a foreign tourist and serves to make a contract for an electric kick scooter tour, (col. 12, ll. 19-21 system allows a user to see excursion dates and times; col. 6, ll. 61-67 leasing a vehicle to a user in a manner associated with a tourism product, including personal mobility devices such as bicycles, 
wherein the electric kick scooter tour means a tourism package product for sightseeing a tourist attraction site while riding on the electric kick scooter. (col. 12, ll. 19-21 system allows a user to see excursion dates and times; col. 6, ll. 61-67 leasing a vehicle to a user in a manner associated with a tourism product, including personal mobility devices such as bicycles, motorcycles, etc.; col. 7, ll. 24-27 vehicle rental is for use with the excursion)
Whitt discloses consideration of transportation associated with an event at an event venue as in [0033], [0050], [0054], and more, and that the personal mobility vehicles may be scooters, bicycles, etc. as in [0030]. Dornfeld discloses leasing a vehicle to a user in a manner associated with a tourism product, including personal mobility devices such as bicycles, motorcycles, etc. See at least col. 6, ll. 61-67. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the tourism associated rental of Dornfeld for the venue associated rental of Whitt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It is noted that whether the tourist is foreign appears to have no structural bearing on the claimed solution. Applicant’s originally filed specification merely sets forth that the user terminal is “of a foreign tourist and that a contract for an electric . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0376801 to Whitt et. al. (“Whitt”) in view of U.S. Patent No. 10,068,299 to Dornfeld (“Dornfeld”) and in view of U.S. Patent Publication No. 2019/0318419 to VanderZanden (“VanderZanden”). 
Claim 5
Whitt in view of Dornfeld discloses the elements of claim 1, above. Whitt also discloses:
the contract unit further includes a non-association module that checks information that is output from the user terminal and serves to make a contract for leasing the electric kick scooter in a manner that is unassociated with the tourism product; ([0039] user requests 
the non-association module includes a use-related information selection module that serves to output information on a product for leasing the electric kick scooter, which is unassociated with the tourism product, to the user terminal ([0090] system outputs match information to requestor computing device including information about the personal mobility vehicle; [0030] personal mobility vehicles may be scooters)
 
the use-related information selection module comprises: a leasing place module that serves to transfer information on a place for receiving the electric kick scooter, which is selectable by a user, to the user terminal, and serves to enable the user to select the place for receiving the electric kick scooter that is selected by the user; ([0039] system receives a request including a pickup location)
and a returning place module that serves to transfer information on a place for returning the electric kick scooter, which is selectable by the user, to the user terminal, and serves to enable the user to select the place for returning the electric kick scooter after using the electric kick scooter; ([0039] system receives a request including a drop-off location)
and the place for receiving the electric kick scooter is an agency of a main business operator or any other arbitrary place that is selected by the user. ([0051] pickup location may be a venue where a scooter is used as a first portion of a transportation request)
Whitt discloses allowing a user to input receiving and returning information, as well as other request information, as set forth above, via a user terminal. To the extent at which the claim language is understood, Whitt does not appear to disclose enabling a user to make a selection from among detailed items relating to the product for leasing the electric kick scooter. Dornfeld discloses allowing a user to make selections via a GUI for items that are related to a tourism product. To the extent that neither Whitt nor Dornfeld explicitly disclose enabling a user to make a selection from among detailed items relating to the product for leasing the electric kick scooter that are unrelated to the tourism product, VanderZanden discloses a selectable menu with selectable options displayed on a rider-facing user interface as in [0114] and [0117], and that the rider-facing user interface may be a user mobile terminal as in [0111]. See figs. 3B and 4 for selectable detailed items. It would have been obvious to one having ordinary skill in the art before the effective filing of the application to include in the user terminal of Whitt the selectable menu options pertaining to the vehicle rental as taught by VanderZanden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Avis Access” published at AccessibleTourism.org 12 Jun 2007 discloses that it is known in the art to include scooter rentals with vehicle rentals. 

Point of Novelty
Claims 6-8 appear to be novel based on the current claim language and applied interpretation, because the prior art does not appear to disclose or fairly suggest selecting a single business owner from among several business owners based on a determination of which business owner terminal the output is made earliest as an agent to transfer a scooter from the business owner’s location to the arbitrary location selected by the user. However, amendments to overcome the rejections under 35 U.S.C. 101, 112(a), and 112(b) would necessitate further searching and consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        


/EMMETT K. WALSH/Primary Examiner, Art Unit 3628